DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-4, 10-11, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al PN 2004/0236894.
In regards to claim 1:  Grundy et al teaches a semiconductor memory device (figure 6/7) comprising: a plurality of first chips (56a,56b,56c or 65 “dram chips”); and a second chip (53/63) connectable to a host 50/60) via a first channel (52/62) and connected to the plurality of first chips (56/65) via M (3 in the example) second channels (53/64) where M is a natural number of two or more (3 is a natural number of 2 or more), the second chip (53/63) is configured to: in response to receipt of first data (data over channel 52/62) via the first channel (52/62) at a transfer rate higher than a transfer rate per a single second channel where (Grundy et al teaches the high speed bus is a multiple of the low speed bus (Para [0037]) but does not expressly state the multiple is a natural number.  However, since the data divides even the number needs to be a natural number), sort the first data into N pieces in a unit of a bus width of the first channel to split the first data into N pieces of second data (The data is split into the channels 54/64), and transmit the N pieces of second data to N of the plurality of first chips corresponding to N of the M second channels in parallel via the N second channels (since Grundy et al states the data is sent to a subset (Para [0037]) of the memory device N is between 1 and M); Grundy et al does not expressly state the interface 53 mux 63 are chips or expressly the details of the data traveling from the memory elements to the memory controller.  Grundy et al shows the channels being bidirectional therefore Grundy et al makes obvious  the return combining/concatenating the L pieces of data from the low speed channels to the high speed channel.  Grundy et al also states the semiconductors can be “discrete chips or integrated circuit devices” Para [0040]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate the mux/interface into a chip because tis is a simple method of packaging integrated circuits.
In regards to claim 3, 4, 10:  Grundy et al teaches address data and control lines.  Official notice is taken that time division multiplexing is well known thus, sharing the signal lines would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the data lines be TDM and shared because this is a common form of data transfer.  TDM allows the buses to have the same bit widths.  Dividing a 16 bit bus into 2 8 bit buses is also very well known.
In regards to claims 11, 13-14, 20:  Grundy et al teaches a host (50/60) connected to the memory device. (See also Para [0037] for a host connected to the controller).

Claim(s) 2, 5-8, 12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al PN 2004/0236894 in view of Wishneusky et al PN 4,975,828.
In regards to claims 2, 5 Grundy et al teaches using a subset of the channels but leaves open how the number of channels in the subset is determined Wishneusky et al teaches “the host writes the number of the channel (of the eight possible channels) to be configured. After initializing that register, the host can simply use local addressing, without having to refer to a particular channel” (Column 30 line 14 et seq.).  It would have been obvious to a person of ordinary skill in the art to either have the host or the controller set the number of channels because this would have provided something to set the number of channels in the subset.
In regards to claims 6-8:  Grundy et al teaches control signal lines but not expressly the number how many signal lines the number may be called K.  The examiner notes address lines are also control signal lines and an 8 bit line would require a minimum of 3 address control signal lines.
In regards to claims 12, 15-18:  Grundy et al teaches a host (50/60) connected to the memory device. (See also Para [0037] for a host connected to the controller).

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy et al PN 2004/0236894 in view of Wishneusky et al PN 4,975,828 as applied to claim 4 above, and further in view of Lenihan et al PN 5,127,004.
In regards to claim 9:  Grundy et al teaches Address, Data and Control lines to time division multiplex the data lines but does not expressly teach asynchronous control lines.  Lenihan et al teaches “asynchronous control signals from a controller, the controller is responsive to the status or condition of the multiple channels to automatically select the appropriate tones and announcements to be provided to each of the channels.” “The same tone or announcement may be provided simultaneously to any combination of channels or even all channels on a time division multiplexing basis without limitation, so maximum utility is achieved.” Column 2 lines 45 et seq.  It would have been obvious to include a number of asynchronous control signals/lines because this provides greater timing freedom.
In regards to claim 19:  Grundy et al teaches a host (50/60) connected to the memory device. (See also Para [0037] for a host connected to the controller).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicants claimed invention is known in the art as Time Division Multiplexing (TDM) also sometimes called Time Duplex Multiplexing.  A small subset of the memory devices that used TDM has been cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187